179 F.2d 812
Donald M. ELLIS, Appellant,v.CAPITAL TRANSIT CO., a Corporation, Appellee.
No. 10225.
United States Court of Appeals District of Columbia Circuit.
Argued January 11, 1950.
Decided January 23, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. James F. Bird, Washington, D. C., for appellant.
Mr. Howard Boyd, Washington, D. C., with whom Mr. Paul R. Connolly, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, CLARK, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment on a directed verdict for the defendant in a suit for personal injuries. We find no error in the record. The judgment of the District Court is therefore affirmed.